MEMORANDUM CASE.
THE COURT.
The indictment charged that the defendant, being an unnaturalized foreign-born person, had possession of a pistol capable of being concealed upon his person. He was convicted and his motion for a new trial was denied. This appeal is from the judgment and the order denying a new trial. [1] The state of the evidence and the grounds urged for a reversal are the same as upon which a reversal was had in People v. Quarez, 196 Cal. 404
[238 P. 363].
On the authority of that case the judgment and the order are reversed.
 *Page 1